DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,959,167 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive entity defined by the claims in the examined application is similar to the inventive entity defined by the claims in the patent, except the claims in the examined application are broader than the claims in the patent. Consider the following.
Claim 1 in the patent reads on claim 1 in the examined application except claim 1 in the examined application is broader than claim 1 in the patent.
Claims 2 in the patent reads on claim 2 in the examined application.
Claims 3 in the patent reads on claim 3 in the examined application.
Claims 4 in the patent reads on claim 4 in the examined application.
Claims 5 in the patent reads on claim 5 in the examined application.
Claims 6 in the patent reads on claim 6 in the examined application.
Claims 7 in the patent reads on claim 7 in the examined application.
Claim 8 in the patent reads on claim 8 in the examined application except claim 8 in the examined application is broader than claim 8 in the patent.
Claims 9 in the patent reads on claim 9 in the examined application.
Claims 10 in the patent reads on claim 10 in the examined application.
Claims 11 in the patent reads on claim 11 in the examined application.
Claims 12 in the patent reads on claim 12 in the examined application.
Claims 13 in the patent reads on claim 13 in the examined application.
Claims 14 in the patent reads on claim 14 in the examined application.
Claim 15 in the patent reads on claim 15 in the examined application except claim 15 in the examined application is broader than claim 15 in the patent.
Claims 16 in the patent reads on claim 16 in the examined application.
Claims 17 in the patent reads on claim 17 in the examined application.
Claims 18 in the patent reads on claim 18 in the examined application.
Claims 19 in the patent reads on claim 19 in the examined application.
Claims 20 in the patent reads on claim 20 in the examined application.
Claims 14 in the patent reads on claim 14 in the examined application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipate/obviated by Ahluwalia et al. (Ahluwalia) (US 2021/0075901 A1).
As per claim 1: Ahluwalia discloses a method comprising:
transmitting, by a network device and to a user device, system information, wherein the system information identifies a frequency band and wireless service available in a location associated with the user device, and wherein an icon associated with the wireless service is to be displayed on a display of the user device (see abstract; par. par. 0037, 0041). Note the expression, “This index value defines an index (e.g., location) to NRSupportBandsTable” in paragraph 0037 which includes the service is associated with location of the device/UE);
determining, by the network device, that the user device is using the wireless service to communicate via a wireless network (see abstract; par. 0041); and
transmitting, by the network device and to a core network, an indication that the user device is using the wireless service on the frequency band (see par. 0118).
As per claim 8: the feature of claim 8 is similar to the feature of claim 1. Hence, claim 8 has been rejected on the same ground as claim 1.
As per claim 15: the feature of claim 15 is similar to the feature of claim 1. Hence, claim 15 has been rejected on the same ground as claim 1.
As per claim 2: Ahluwalia discloses a method of claim 1, wherein the system information further identifies an available frequency range (see par. 0060).
As per claim 3: Ahluwalia discloses a method of claim 1, wherein the network device includes a wireless base station and wherein transmitting the system information includes broadcasting the system information (see abstract; par. 0066). Note SIB.
As per claim 6: Ahluwalia discloses a method of claim 1, wherein information associated with the frequency band and the wireless service available in the location associated with the user device are passed to an upper processing layer of the user device to display the icon associated with the wireless service (see abstract; par. 0041, 0060, 0062, 0064).
As per claim 13: the feature of claim 13 is similar to the feature of claim 6. Hence, claim 13 has been rejected on the same ground as claim 6.
As per claim 20: the feature of claim 20 is similar to the feature of claim 6. Hence, claim 20 has been rejected on the same ground as claim 6.
As per claim 9: the feature of claim 9 is similar to the feature of claim 2. Hence, claim 9 has been rejected on the same ground as claim 2.
As per claim 16: the feature of claim 16 is similar to the feature of claim 2. Hence, claim 16 has been rejected on the same ground as claim 2.
As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, claim 10 has been rejected on the same ground as claim 3.
As per claim 17: the feature of claim 17 is similar to the feature of claim 3. Hence, claim 17 has been rejected on the same ground as claim 3.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of (JP 2005529525 A) (hereinafter JPdoc).
As per claim 4: but, Ahluwalia does not explicitly teach about a method of claim 1, further comprising:
determining whether the user device is subscribed to a subscription level that allows use of the wireless service; and authorizing a use of the wireless service when the user device is subscribed to the subscription level. However, in the same field of endeavor the jPdoc teaches --- the authorization from the cellular phone network to the cellular phone user includes the authorization from the broker to the cellular network, the public key .sub.pub_m of the cellular phone user, and the subscription level of the cellular phone user (cell phone user And whether or not the wireless LAN interconnection service is subscribed) and the expiration date of the authorization from the cellular phone network to the cellular phone user (see at least subtitle,  “Communicating with the user's device using the session key.” ). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Ahluwalia with that of JPdoc so that --- When a mobile phone user signs up to a mobile phone network to use a wireless LAN interconnection service, an authorization from the mobile phone network to the mobile phone user is issued to the mobile phone user by the mobile phone network (see abstract; description).
As per claim 11: the feature of claim 11 is similar to the feature of claim 4. Hence, claim 11 has been rejected on the same ground and motivation as claim 4.
As per claim 18: the feature of claim 18 is similar to the feature of claim 4. Hence, claim 18 has been rejected on the same ground and motivation as claim 4.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to the preceding claims above and further in view of Zong et al. (Zong) (US 20190349744 A1).
As per claim 5:  but, the references applied to claims 1 and 4 above do not explicitly teach about a method of claim 4, further comprising:
presenting, to the user device, an option to upgrade to the subscription level when the user device is not subscribed to the subscription level. However, in the same field of endeavor, Zong teaches about --- a subscription update system is provided, and is applied to a scenario in which a first terminal migrates from a source subscription network element to a target subscription network element (see at least, par. 0237, 0269, 0292, 0310). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teaching of Ahluwalia in view of JPdoc with that of Zong --- such that a target subscription network element can learn of a subscription event in a timely manner in a scenario in which a terminal has migrated from a source subscription network element to the target subscription network element (see par. 0006).
As per claim 12: the feature of claim 12 is similar to the feature of claim 5. Hence, claim 12 has been rejected on the same ground and motivation as claim 5.
As per claim 19: the feature of claim 19 is similar to the feature of claim 5. Hence, claim 19 has been rejected on the same ground and motivation as claim 5.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 and further in view of Amin et al. (Amin) (US 6910074 B1).
As per claim 7: the references applied to claim 1, particularly, Ahluwalia’s reference,  teaches about --- receiving the indication that the user device is using the wireless service on the frequency band (see par. 0034, 0069, 0118). But, the references failed to explicitly teach about ----  enforcing, by the core network, quality of service policies associated with the wireless service. However, in the same field of endeavor, Amin       teaches --- The policy enforcement function of the core network or the authorization function, provisions the required network resources at the access network that modifies the transport session (see col. 9, lines 15-37; col. 10, lines 6-16; col. 11, lines 9-18). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the above references (applied to claim 1 above) with that of Amin so as to --- allow an end user to access globally available network services at needed bandwidth at a desired quality of service (see col. 7, lines 36-43).
As per claim 14: the feature of claim 14 is similar to the feature of claim 7. Hence, claim 14 has been rejected on the same ground and motivation as claim 7.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/11/2022